DETAILED ACTION
Claims 1-5 and 16-18 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because “plant” in line 1 of part c should be plural. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are drawn to methods comprising analyzing or screening a maize plant for the presence of a chromosome 10 marker allele associated with anthracnose stalk resistance, then selecting a maize plant with the marker allele, crossing it to another plant and obtaining a progeny with the marker allele.  The claims list 8 marker alleles.  
Practicing all the steps of the claimed methods, including selecting a maize plant with the marker alleles and crossing it to another plant and obtaining a progeny with the marker allele, requires a plant with the claimed chromosome 10 marker alleles associated with anthracnose stalk resistance. 
Tables 1 and 2 of the instant specification indicates that cultivar INBRED A has the claimed marker alleles in this region.  However, the term “INBRED A” is merely a name that does not tell one of skill in the art anything about a cultivar with the claimed region.  
Thus, the instant specification fails to teach any plant with the claimed chromosome 10 marker alleles associated with anthracnose stalk resistance. 
It is noted that Applicant makes no assertion that any of the 8 marker alleles is responsible for anthracnose stalk rot resistance.  Thus, one of skill in the art could not make a plant that can be used in the method by transformation.
The Wolters Declaration, filed 1 July 2020 in parent application 15/159,895, submits that “Inbred A” line disclosed in the ‘985 application is one of the parents of Hybrid 30K75 and that Hybrid 30K75 and its conversions are available in the market.  However, there is no description in the specification of 30K75 being a plant that can be used in the claimed methods, disclosure that “Inbred A” is the parent of 30K75, or any mention of 30K75 at all.  
Because of that, one of skill in the art must use undue trial and error experimentation in an attempt to find an anthracnose stalk resistant corn plant on which all steps of the claimed method can be practiced.
Given the claim breath, nature of the invention, and lack of guidance in the specification as discussed above, the instant invention is not enabled.

Claims 1-5 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims require a maize plant with a chromosome 10 marker allele associated with an anthracnose stalk resistance to perform all the claimed method steps. 
The specification teaches that the anthracnose stalk resistance marker allele is located in a 1 Mb interval on chromosome 10 (example 5).
Tables 1 and 2 of the instant specification indicates that cultivar INBRED A has the claimed marker alleles in this region.  However, the term “INBRED A” is merely a name that does not tell one of skill in the art anything about a cultivar with the claimed region.   
The specification fails to describe the structural features of plants with this region and does not describe the structural features that distinguish plants that can be used from those that cannot.
It is noted that Applicant makes no assertion that any of the 8 marker alleles linked to and associated with resistance is responsible for anthracnose stalk rot resistance.  Thus, one of skill in the art could not make a plant that can used in the method by transformation, and the marker alleles do not describe the structure responsible for anthracnose stalk rot resistance. 
Because INBRED A does not appear to be publically available, the specification does not describe any plants that can used in the method.  Such a description is required.  See University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 (CA FC 2004) at page 1894:
Rochester also attempts to distinguish Fiers, Lilly, and Enzo by suggesting that the holdings in those cases were limited to composition of matter claims, whereas the '850 patent is directed to a method.  We agree with the district court that that is “a semantic distinction without a difference.” Univ. of Rochester, 249 F. Supp. 2d at 228.  Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.  As the district court observed, “[t]he claimed method depends upon finding a compound that selectively inhibits PGHS-2 activity.  Without such a compound, it is impossible to practice the claimed method of treatment.”

The Wolters Declaration, filed 1 July 2020 in parent application 15/159,895, submits that “Inbred A” line disclosed in the ‘985 application is one of the parents of Hybrid 30K75 and that Hybrid 30K75 and its conversions are available in the market.  However, there is no description in the specification of 30K75 being a plant that can be used in the claimed methods, disclosure that “Inbred A” is the parent of 30K75, or any mention of 30K75 at all.  
Because the plants with the claimed marker alleles are not described, the method of using the plants is likewise not described, and the specification fails to provide an adequate written description of the claimed invention.
Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the compositions used in the claimed methods, Applicant does not appear to have been in possession of the claimed genus at the time this application was filed.
This rejection can be overcome by a deposit of seeds of cultivar INBRED A according to 37 CFR 1.801-1.809.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Dependent claims are included in all rejections.
Claim 5 is indefinite in its recitation of “wherein said analyzing comprises isolating nucleic acids and detecting one or more marker alleles linked to and associated with said marker allele.”  First, nucleic acids are already isolated in step a of parent claim 1.  It is not clear if nucleic acids are isolated again or if the isolation in step a is merely being recited again, and if the nucleic acids are isolated twice which are analyzed in step b of claim 1.  Second, it is unclear if “said marker allele” refers to the one recited in parent claim 1 or the “one or more marker alleles” recited in claim 5.  Third, claims 17 and 18, dependent on claim 1, refer to the sbd_INBREDA_s as marker alleles;  it is not clear if the “one or more marker alleles” in claim 5 are the sbd_INBREDA_s recited in claim 1 or if different marker alleles are intended.
Claim 16 lacks antecedent basis for the limitation “the progeny maize plant of claim 1” as claim 1 is drawn to a method.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-5 and 16 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112(pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Parent claim 1 is drawn to a method of detecting a marker allele comprising a “T” at position 51 of sbd_INBREDA_4 of SEQ ID NO:6, a “C” at position 51 of sbd_INBREDA_9 of SEQ ID NO:7, a “T” at position 51 of sbd_INBREDA_13 of SEQ ID NO:8, a “T” at position 51 of sbd_INBREDA_24 of SEQ ID NO:9, a “T” at position 51 of sbd_INBREDA_25 of SEQ ID NO:10, a “C” at position 51 of sbd_INBREDA_32 of SEQ ID NO:11, an “A” at position 51 of sbd_INBREDA_33 of SEQ ID NO:12, and a “G” at position 51 of sbd_INBREDA_35 of SEQ ID NO:13.
Dependent claim 2 recites that the marker allele is located in an interval defined by C00429-801, which has a “T” at position 84 of SEQ ID NO:1, and PHM824, which comprises a “C” at position 278 of SEQ ID NO:4.  However, C00429-801 and PHM824, which are located at positions 18 and 39.7, respectively, of the proprietary PHB map (pg 39, line 29;  Table 1) inherently flank the sbd_INBREDA_4, sbd_INBREDA_9, sbd_INBREDA_13, sbd_INBREDA_24, sbd_INBREDA_25, sbd_INBREDA_32, sbd_INBREDA_33 and sbd_INBREDA_35 markers, which are all located between positions 25.7 to 27.52 of the PHB map (Table 2).  Thus, claim 2 fails to further limit the subject matter of the claim upon which it depends.
Dependent claim 3 recites that the marker allele is located in an interval defined by SYN17244, which has a “T” at position 61 of SEQ ID NO:5, and sbd_INBREDA_48, which comprises a “T” at position 51 of SEQ ID NO:14.  However, SYN1724 and sbd_INBREDA_48 are located at positions 25.1 and 39.7, respectively, of the proprietary PHB map (Table 2) inherently flank the sbd_INBREDA_4, sbd_INBREDA_9, sbd_INBREDA_13, sbd_INBREDA_24, sbd_INBREDA_25, sbd_INBREDA_32, sbd_INBREDA_33 and sbd_INBREDA_35 markers, which are all located between positions 25.7 to 27.52 of the PHB map (Table 2).  Thus, claim 3 fails to further limit the subject matter of the claim upon which it depends.
Dependent claim 4 recites that the marker allele is located in an interval defined by sbd_INBREDA_093, which has a “A” at position 51 of SEQ ID NO:15, and sbd_INBREDA_109, which comprises a “G” at position 51 of SEQ ID NO:16.  Table 2 does not provide a PHB number for sbd_INBREDA_093 and sbd_INBREDA_109;  however, all other markers in the table are listed in PHB order.  In the list, sbd_INBREDA_093 and sbd_INBREDA_109 flank the sbd_INBREDA_4, sbd_INBREDA_9, sbd_INBREDA_13, sbd_INBREDA_24, sbd_INBREDA_25, sbd_INBREDA_32, sbd_INBREDA_33 and sbd_INBREDA_35 markers.  Thus, it appears that sbd_INBREDA_093 and sbd_INBREDA_109 inherently flank the marker alleles listed in parent claim 1.  Thus, claim 4 fails to further limit the subject matter of the claim upon which it depends.
Dependent claim 5 recites that the analyzing comprises isolating nucleic acid and detecting one or more marker alleles linked to and associated with the marker allele.  As disicussed in the indefiniteness rejection above, it is not clear if nucleic acids are isolated again or if the isolation in step a is merely being recited again, and it is unclear if the “one or more marker alleles” are the sbd_INBREDA_s recited in claim 1 or if they are different.  If the isolation in step a is merely being recited again, if the “one or more marker alleles” are the sbd_INBREDA_s recited in claim 1, and if only one is detected, then claim 5 fails to further limit the subject matter of the claim upon which it depends.
Dependent claim 16 recites planting the progeny maize plant of claim 1.  However, since claim 1 is drawn to a method, claim 16 fails to include all the limitations of the claim upon which it depends.     
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by da Fontoura et al (2006, Acta Scientiarum Agronomy, 28:545-551), taken with the evidence of the Wolters Declaration filed 1 July 2020 in parent application 15/159,895.
The Wolters Declaration states that hybrid 30K75 is a progeny of “Inbred A” (¶6).
da Fontoura et al teach planting 30K75 in a field and evaluating the incidence of Colletotrichum graminicola (abstract).  The field was thus considered at risk for having the fungus.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 9:30 am - 6:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anne Kubelik/Primary Examiner, Art Unit 1662                                                                                                                                                                                                        

Request for Information under 37 CFR § 1.105
Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
This request is being made for the following reasons:
Applicant is claiming a method of identifying a maize plant with marker allele(s) for anthracnose stalk rot resistance from a maize variety identified only as “INBRED A” (examples 1-6).  The requested information is required to make a meaningful and complete search of the prior art.
In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
(i) Please supply all of the public or commercial designations/denominations used for “INBRED A”.
(ii) Please supply the breeding methodology and history regarding the development of “INBRED A”.
a) Such information should include all of the public or commercial designations/denominations used for the original parental lines.  
b) Information pertaining to the public availability of the original parental lines should be set forth.
c) The breeding method used should be set forth, such as whether single seed descent, bulk method, backcross method, or some other method was used.
d) The filial generation in which “INBRED A” was chosen should be set forth.
e) Information pertaining to the homozygosity or heterozygosity of the parents as well as the instant plant should be set forth.
ii) Are there any patent applications or patents in which “INBRED A”, its sibs, progeny, or parents of the instant plant are claimed?  If so, please set forth serial numbers for all and names of the sibs, progeny, and/or parents.  
iii) Are there any other public or commercial maize varieties or accessions that have the same marker allele(s) for anthracnose stalk rot resistance as is present m “INBRED A”? If so, please supply all of the public or commercial designations/denominations used for those varieties or accessions.
If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information.  If any part of the response is marked DO NOT SCAN, Applicant is reminded that a cover letter, not so marked, is to be included.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.  Please indicate where the relevant information can be found.
The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office action on the merits.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.